ORDER
This matter is before this Court on a petition for writ of certiorari to review the Court of Appeals’ opinion in Jensen v. Doe, 292 S. C. 592, 358 S. E. (2d) 148 (Ct. App. 1987). Petitioner now moves for this Court to dismiss her petition for writ of certiorari and to remand this matter to the trial court for the purpose of amending the complaints.
It is ordered that petitioner’s petition for writ of certiorari is hereby denied.
*70It is further ordered that petitioner’s motion is denied without prejudice. The issue of whether petitioner should be allowed to amend her complaint is an issue that is more properly decided in the circuit court.